DETAILED ACTION
This office action is in response to the preliminary amendment filed 2/04/2020.  As directed by the amendment, claims 1-7 have been amended and no claims have been cancelled or newly added.  Thus, claims 1-14 are presenting pending in this application.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: a shoulder height measuring module, a hip bone position prediction module, a massage position determination module, and a massage mode selection module in claim 1, a massage portion drive module and a massage performance module in claim 3, a user information input module, a BMI calculation module, and a massage intensity setting module in claim 4, and a hip bone position correction module in claim 6.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Claim(s) 1 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Inada et al Inada et al (2017/0258673).
Regarding claim 1, Inada discloses a massage chair comprising: a seat (2) (seat portion); a back support portion (3) (backrest portion) rotatably mounted on one side of the seat (2) (reclinably provided) (para [0063]); a calf massage portion (4) (footrest) rotatably mounted on the other side of the seat (2) (can vertically oscillate from a position from a hanging posture shown in fig 1 to a lifted posture in which the legs and feet are supported in a state where the knees are straightened) (para [0065]); and a manipulation portion (23) (control means) capable of adjusting movements of the back support portion (controls massaging units (8,9) in the seat portion) and the calf massage portion (controls actuator (22) to move the calf support portion (4) (para [0067]), wherein the manipulation portion includes: a shoulder height measurement module for measuring a shoulder height of the user (shoulder position of the user is detected based on the vertical position of the first massage unit (8) when a particular-site detecting sensor detects a predetermined amount of advancing of the first massage mechanism (31)) (para [0099]); a hip bone position prediction module for predicting a hip bone position by using a preset first method with reference to the shoulder height measured by the shoulder height measurement module (based on the detected shoulder position, other sites such as the neck, the scapula, the back, the waist, and the hips are calculated as well) (para [0100]); a massage position determination module for determining a plurality of massage positions based on the hip bone position predicted by the hip bone position prediction module (device can perform a massage position at a plurality of massage positions including the back (fig 47, para [0162]) and the hips (fig 48, para [0163]), the first and second massage unit (8, 9) can perform a massage suited for the height of the user, based on positional information of the shoulders and/or other sites detected by the particular-site detecting sensor (para [0101])); and a massage mode selection module (27) (operation device) for selecting one massage mode of a plurality of pre-stored massage modes (control means (23) control means stores a plurality of massage courses) (para [0067]) based on the plurality of massage positions determined by the massage position determination module, thereby massaging the plurality of massage positions determined by the massage position determination module in accordance with the massage mode selected by the massage mode selection module (massage is performed based on height of the user, based on positional information of the shoulders and/or other sites detected by the particular-site detecting sensor calculated by massage position determination module (para [0101]).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 8-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Inada et al as applied to claim 1 above, and further in view of Lee et al (2014/0371638).
Regarding claim 8, Inada discloses a massage chair configured to perform a plurality of massage modes (plurality of massage courses for operating the massage units (8, 9), air unit (20), and actuators (21, 22)) (para [0067]).
Inada does not disclose the plurality of massage modes include a Hae-Ul-Cheong-Sim mode, wherein, among the plurality of massage locations determined, the Hae-Ul-Cheong-Sim mode massages one or more of acupuncture points "tae chung", "sam eum gyo", "chuk bin", "eum gok", "gyeok su", "gan su", "sim su", "pye su", "baek ho", "go hwang", "sin dang", "gyeon jeong", "pung ji", "no gung", "so bu", "sin mun", "nae gwan", and "su sam ni".
However, Lee teaches a method for setting massage patterns for a massage device to allow a bone of a spine to be intensively massaged (abstract), wherein vertebrate associated with disease are saved and stored (S102) (para [0038) and a massage pattern associated with disease is set (S103) (para [0038]), and in fig 4, discloses that the vertebrae associated with attention deficit disorder correspond to the C1-4 and T1-10 vertebrae (fig 4, para [0038]), and wherein the pung ji, sim su, gyeok su, gan su acupoints correspond to the C2, T5-6, T8-9, and T9-10 vertebrae, respectively (see fig 4 of applicant’s specification).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of massage modes to include a Hae-Ul-Cheong-Sim mode, wherein, among the plurality of massage locations determined, the Hae-Ul-Cheong-Sim mode massages one or more of acupuncture points pung ji, sim su, gyeok su, gan su acupoints corresponding to the C2, T5-6, T8-9, and T9-10 vertebrae, respectively, as taught by Lee in order to provide a massage mode diseases by massaging vertebrae associated with the disease, and particularly to treat attention deficit disorder by massaging the C1-C4 and T1-T10 vertebrae (Lee, fig 4, para [0038]).
Regarding claim 9, Inada discloses a massage chair configured to perform a plurality of massage modes (plurality of massage courses for operating the massage units (8, 9), air unit (20), and actuators (21, 22)) (para [0067]).
Inada does not disclose the plurality of massage modes include an Ahn-Shin-Do-Myeon mode, wherein, among the plurality of massage locations determined, the Ahn-Shin-Do-Myeon mode massages one or more of acupuncture points "an myeon hyeol", "pung ji", "nae gwan", "so bu", "gyeon jeong", "sim su", "bi su", "eum neung cheon", "sam eum gyo", "nae chung", and "sil myeon".
However, Lee teaches a method for setting massage patterns for a massage device to allow a bone of a spine to be intensively massaged (abstract), wherein vertebrate associated with disease are saved and stored (S102) (para [0038) and a massage pattern associated with disease is set (S103) (para [0038]), and in fig 4, discloses that the vertebrae associated with attention deficit disorder correspond to the C1-4 and T1-10 vertebrae (fig 4, para [0038]), and wherein the an myeon, pung ji, and sim su acupoints correspond to the C1-2, C2, and T5-6 vertebrae, respectively (see fig 4 of applicant’s specification).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of massage modes to include a Hae-Ul-Cheong-Sim mode, wherein, among the plurality of massage locations determined, the Hae-Ul-Cheong-Sim mode massages one or more of acupuncture points an myeon, pung ji, and sim su acupoints corresponding to the C1-2, C2, and T5-6 vertebrae, respectively, as taught by Lee in order to provide a massage mode diseases by massaging vertebrae associated with the disease, and particularly to treat attention deficit disorder by massaging the C1-C4 and T1-T10 vertebrae (Lee, fig 4, para [0038]).
Regarding claim 10, Inada discloses a massage chair configured to perform a plurality of massage modes (plurality of massage courses for operating the massage units (8, 9), air unit (20), and actuators (21, 22)) (para [0067]).
Inada does not disclose the plurality of massage modes include a Seo Geun Je Tong-back pain mode, wherein, among the plurality of massage locations determined, the Seo Geun Je Tong- back pain mode massages one or more of acupuncture points "eum neung cheon", "seung geun", "seung san", "dae do", "sim su", "ji sil", "dae jang su", "gwan won su", "so jang su", "gyeok su", "gong choe", "hap gok", "su sam ni", "gyeon jeong", and "pung ji".
However, Lee teaches a method for setting massage patterns for a massage device to allow a bone of a spine to be intensively massaged (abstract), wherein vertebrate associated with disease are saved and stored (S102) (para [0038) and a massage pattern associated with disease is set (S103) (para [0038]), and in fig 4, discloses that the vertebrae associated with attention deficit disorder correspond to the C1-4 and T1-10 vertebrae (fig 4, para [0038]), and wherein the pung ji, sim su, and gyeok su acupoints correspond to the C2, T5-6, and T8-9 vertebrae, respectively (see fig 4 of applicant’s specification).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of massage modes to include a Hae-Ul-Cheong-Sim mode, wherein, among the plurality of massage locations determined, the Hae-Ul-Cheong-Sim mode massages one or more of acupuncture points pung ji, sim su, and gyeok su acupoints corresponding to the C2, T5-6, and T8-9 vertebrae, respectively, as taught by Lee in order to provide a massage mode diseases by massaging vertebrae associated with the disease, and particularly to treat attention deficit disorder by massaging the C1-C4 and T1-T10 vertebrae (Lee, fig 4, para [0038]).
Regarding claim 11, Inada discloses a massage chair configured to perform a plurality of massage modes (plurality of massage courses for operating the massage units (8, 9), air unit (20), and actuators (21, 22)) (para [0067]).
Inada does not disclose the plurality of massage modes include a Seo Geun Je Tong-neck pain mode, wherein, among the plurality of massage locations determined, the Seo Geun Je Tong- neck pain mode massages one or more of acupuncture points "hyeon jong", "gol lyun", "eum neung cheon", "seung geun", "seung san", "gyeon oe su", "gyeon jung su", "cheon ju", "pung ji", "wan gol", "hu gye", "jung jeo", "yeol gyeol", "oe gwan", and "so sang".
However, Lee teaches a method for setting massage patterns for a massage device to allow a bone of a spine to be intensively massaged (abstract), wherein vertebrate associated with disease are saved and stored (S102) (para [0038) and a massage pattern associated with disease is set (S103) (para [0038]), and in fig 4, discloses that the vertebrae associated with attention deficit disorder correspond to the C1-4 and T1-10 vertebrae (fig 4, para [0038]), and wherein the pung ji and gyeon oe su correspond to the C2, and T1 vertebrae, respectively (see fig 4 of applicant’s specification).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of massage modes to include a Hae-Ul-Cheong-Sim mode, wherein, among the plurality of massage locations determined, the Hae-Ul-Cheong-Sim mode massages one or more of acupuncture points pung ji and gyeon oe su correspond to the C2, and T1 vertebrae, respectively, as taught by Lee in order to provide a massage mode diseases by massaging vertebrae associated with the disease, and particularly to treat attention deficit disorder by massaging the C1-C4 and T1-T10 vertebrae (Lee, fig 4, para [0038]).
Regarding claim 12, Inada discloses a massage chair configured to perform a plurality of massage modes (plurality of massage courses for operating the massage units (8, 9), air unit (20), and actuators (21, 22)) (para [0067]).
Inada does not disclose the plurality of massage modes include a Saeng-Hyeol-Bal-Gi mode, wherein, among the plurality of massage locations determined, the Saeng-Hyeol-Bal-Gi mode massages one or more of acupuncture points "yong cheon, "tae gye", "jok sam ni", "hyeol hae", "so bu", "gyeon jeong", "gan su", "bi su", "sim su", "sang nyo", and "cha ryo".
However, Lee teaches a method for setting massage patterns for a massage device to allow a bone of a spine to be intensively massaged (abstract), wherein vertebrate associated with disease are saved and stored (S102) (para [0038) and a massage pattern associated with disease is set (S103) (para [0038]), and in fig 4, discloses that the vertebrae associated with attention deficit disorder correspond to the C1-4 and T1-10 vertebrae (fig 4, para [0038]), and wherein the sim su and gan su acupoints correspond to the T5-6 and T9-10 vertebrae, respectively (see fig 4 of applicant’s specification).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of massage modes to include a Hae-Ul-Cheong-Sim mode, wherein, among the plurality of massage locations determined, the Hae-Ul-Cheong-Sim mode massages one or more of acupuncture points sim su and gan su acupoints corresponding to the T5-6 and T9-10 vertebrae, respectively, as taught by Lee in order to provide a massage mode diseases by massaging vertebrae associated with the disease, and particularly to treat attention deficit disorder by massaging the C1-C4 and T1-T10 vertebrae (Lee, fig 4, para [0038]).
Regarding claim 13, Inada discloses a massage chair configured to perform a plurality of massage modes (plurality of massage courses for operating the massage units (8, 9), air unit (20), and actuators (21, 22)) (para [0067]).
Inada does not disclose the plurality of massage modes include a Geon-Wi-So-Sik mode, wherein, among the plurality of massage locations determined, the Geon-Wi-So-Sik mode massages one or more of acupuncture points "tae chung", "jok sam ni", "pung nyung", "sam eum gyo", "hap gok", "nae gwan", "so bu", "su sam ni", "dok su", "gyeok su", "gan su", "dam su", "bi su", "wi su", "sam cho su", "gyeok gwan", baek mun, "yang gang", "ui sa", "wi chang", "gyeon jeong", "gyeon jung su", "gyeon oe su", "cheon jeong" and "pung ji".
However, Lee teaches a method for setting massage patterns for a massage device to allow a bone of a spine to be intensively massaged (abstract), wherein vertebrate associated with disease are saved and stored (S102) (para [0038) and a massage pattern associated with disease is set (S103) (para [0038]), and in fig 4, discloses that the vertebrae associated with attention deficit disorder correspond to the C1-4 and T1-10 vertebrae (fig 4, para [0038]), and wherein the pung ji, gyeon oe su, dok su, gyeok su, gyeok gwan, gan su, and yang gang acupoints correspond to the C2, T1, T7-8, T8-9, T9-10, and T10-11 vertebrae, respectively (see fig 4 of applicant’s specification).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of massage modes to include a Hae-Ul-Cheong-Sim mode, wherein, among the plurality of massage locations determined, the Hae-Ul-Cheong-Sim mode massages one or more of acupuncture points pung ji, gyeon oe su, dok su, gyeok su, gyeok gwan, gan su, and yang gang acupoints corresponding to the C2, T1, T7-8, T8-9, T9-10, and T10-11, respectively, as taught by Lee in order to provide a massage mode diseases by massaging vertebrae associated with the disease, and particularly to treat attention deficit disorder by massaging the C1-C4 and T1-T10 vertebrae (Lee, fig 4, para [0038]).
Regarding claim 14, Inada discloses a massage chair configured to perform a plurality of massage modes (plurality of massage courses for operating the massage units (8, 9), air unit (20), and actuators (21, 22)) (para [0067]).
Inada does not disclose the plurality of massage modes include a So-Jong-Mi-Gak mode, wherein, among the plurality of massage locations determined, the So-Jong-Mi-Gak mode massages one or more of acupuncture points "tae yeon", "sin mun", "gong choe", "oe gwan", "su sam ni", "gyeon jeong", "pung ji", "bu bun", "baek ho", "go hwang", "sam cho su", "bang gwang su", "gyeok su", "jung do", "sam eum gyo", "su cheon", "bu lyu" and "eum neung cheon".
However, Lee teaches a method for setting massage patterns for a massage device to allow a bone of a spine to be intensively massaged (abstract), wherein vertebrate associated with disease are saved and stored (S102) (para [0038) and a massage pattern associated with disease is set (S103) (para [0038]), and in fig 4, discloses that the vertebrae associated with attention deficit disorder correspond to the C1-4 and T1-10 vertebrae (fig 4, para [0038]), and wherein the pung ji, and gyeok su acupoints correspond to the C2, and T8-9 vertebrae, respectively (see fig 4 of applicant’s specification).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of massage modes to include a Hae-Ul-Cheong-Sim mode, wherein, among the plurality of massage locations determined, the Hae-Ul-Cheong-Sim mode massages one or more of acupuncture points pung ji, and gyeok su corresponding to the C2, and T8-9 vertebrae, respectively, as taught by Lee in order to provide a massage mode diseases by massaging vertebrae associated with the disease, and particularly to treat attention deficit disorder by massaging the C1-C4 and T1-T10 vertebrae (Lee, fig 4, para [0038]).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 of copending Application No. 16/636,383 (reference application) in view of Inada et al.
Regarding claim 1, application claim 1 differs from reference application claim 1 in the following respect:

Application claim 1
Reference application claim 1
1. A massage chair comprising: 

a seat; a back support portion rotatably mounted on one side of the seat; a calf massage portion rotatably mounted on the other side of the seat; and a manipulation portion capable of adjusting movements of the back support portion and the calf massage portion, wherein the manipulation portion includes: 

(1) a shoulder height measurement module for measuring a shoulder height of the user; 

(2) a hip bone position prediction module for predicting a hip bone position by using a preset first method with reference to the shoulder height measured by the shoulder height measurement module; 

(3) a massage position determination module for determining a plurality of massage positions based on the hip bone position predicted by the hip bone position prediction module; 

and a massage mode selection module for selecting one massage mode of a plurality of pre-stored massage modes based on the plurality of massage positions determined by the massage position determination module, thereby massaging the plurality of massage positions determined by the massage position determination module in accordance with the massage mode selected by the massage mode selection module.

1:  A method for correcting massage positions, the method comprising: 

(1) (a) measuring the shoulder height of a user, by a shoulder height measurement module; 
(2) (b) predicting a hip bone position through a preset prediction method by using the shoulder height measured by the shoulder height measurement module, by a hip bone position prediction module; 
(3) (c) determining a plurality of determination massage positions and a plurality of correction massage positions spaced apart from the determination massage positions by predetermined distances with reference to the hip bone position predicted by the hip bone position prediction module, by a massage position determination module; and 

(d) controlling a massage ball assembly to massage the determination massage positions and the correction massage positions determined by the massage position determination module , by a massage ball assembly control module.


	Application claim 1 does not disclose a massage chair comprising: a seat; a back support portion rotatably mounted on one side of the seat; a calf massage portion rotatably mounted on the other side of the seat; and a manipulation portion capable of adjusting movements of the back support portion and the calf massage portion and a massage mode selection module for selecting one massage mode of a plurality of pre-stored massage modes based on the plurality of massage positions determined by the massage position determination module, thereby massaging the plurality of massage positions determined by the massage position determination module in accordance with the massage mode selected by the massage mode selection module.
However, Inada teaches a massage chair comprising: a seat (2) (seat portion); a back support portion (3) (backrest portion) rotatably mounted on one side of the seat (2) (reclinably provided) (para [0063]); a calf massage portion (4) (footrest) rotatably mounted on the other side of the seat (2) (can vertically oscillate from a position from a hanging posture shown in fig 1 to a lifted posture in which the legs and feet are supported in a state where the knees are straightened) (para [0065]); and a manipulation portion (23) (control means) capable of adjusting movements of the back support portion (controls massaging units (8,9) in the seat portion) and the calf massage portion (controls actuator (22) to move the calf support portion (4) (para [0067]),and a massage mode selection module (27) (operation device) for selecting one massage mode of a plurality of pre-stored massage modes (control means (23) control means stores a plurality of massage courses) (para [0067]) based on the plurality of massage positions determined by the massage position determination module, thereby massaging the plurality of massage positions determined by the massage position determination module in accordance with the massage mode selected by the massage mode selection module (massage is performed based on height of the user, based on positional information of the shoulders and/or other sites detected by the particular-site detecting sensor calculated by massage position determination module (para [0101]).
	Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the method of reference application 1 by providing a massage chair including a seat; a back support portion rotatably mounted on one side of the seat; a calf massage portion rotatably mounted on the other side of the seat; and a manipulation portion capable of adjusting movements of the back support portion and the calf massage portion and a massage mode selection module for selecting one massage mode of a plurality of pre-stored massage modes based on the plurality of massage positions determined by the massage position determination module, thereby massaging the plurality of massage positions determined by the massage position determination module in accordance with the massage mode selected by the massage mode selection module and configuring the massage chair to perform the method of reference application claim 1 as taught by Inada in order to allow the method of reference application claim 1 to be performed by a massage chair including a plurality of massage mechanisms to simultaneously massage different parts of a user (Inada, para [0007]).
	Regarding claim 2, reference application claim 3 discloses the limitations of application claim 2.
	Regarding claim 3, the modified reference application claim 1’s reference discloses the manipulation portion further comprises: a massage portion drive module for moving one or more of the back support portion (pinion (39) can raise/lower first massage unit (8) on back support portion) (para [0073])) and the calf massage portion (actuator (22) can move calf massage portion (4)) (para [0065]), to a plurality of massage locations determined by the massage location determination module (control means (23) individually controls operation of the massage units (8, 9) and actuator (22) in accordance with the predetermined program) (para [0067); and a massage performance module for controlling one or more of airbags, and a massage ball assembly in accordance with the massage mode determined by the massage mode selection module (control means (23) individually controls operation of the massage units (8, 9) and actuator (22) in accordance with the predetermined program) (para [0067).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.
Claims 8-14 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 of copending Application No. 16/636,383 (reference application) and Inada et al as applied to application claim 1 above, and further in view of Lee et al.
Regarding claims 8-14, modified reference application claim 1 discloses a plurality of massage modes.  
Modified reference application claim 1 does not disclose the plurality of massage modes include the massage modes recited in claims 8-14 using one or more of the determined acupoints disclosed in claims 8-14.
However, Lee teaches a method for setting massage patterns for a massage device to allow a bone of a spine to be intensively massaged (abstract), wherein vertebrate associated with disease are saved and stored (S102) (para [0038) and a massage pattern associated with disease is set (S103) (para [0038]), and in fig 4, discloses that the vertebrae associated with attention deficit disorder correspond to the C1-4 and T1-10 vertebrae (fig 4, para [0038]), and wherein one or more of the acupoints recited in claims 8-14 correspond to locations in the C1-4 and/or the T1-10 vertebrae, (see fig 4 of applicant’s specification).
Therefore, it would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the invention to modify the plurality of massage modes to include the massage modes recited in claims 8-14 which include at least one or more acupoints corresponding to the C1-4 and/or the T1-10 vertebrae as taught by Lee in order to provide a massage mode diseases by massaging vertebrae associated with the disease, and particularly to treat attention deficit disorder by massaging the C1-C4 and T1-T10 vertebrae (Lee, fig 4, para [0038]).
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Allowable Subject Matter
Claims 4-7 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement for reasons for allowance: The closest prior art of the record, Inada et al (2017/0258673) discloses the limitations of claim 1. However, neither Inada et al or the other prior art of record, disclose when the shoulder height measured in (a) is less than a first shoulder height value, predicting the hip bone position as a predetermined first hip bone position, by the hip bone position prediction module; when the shoulder height measured in (a) is not less than the first shoulder height value and less than a predetermined second shoulder height value, predicting the hip bone position as a predetermined second hip bone position, by the hip bone position prediction module; and when the shoulder height measured in (a) is not less than the second shoulder height value, predicting the hip bone position as a predetermined third hip bone position, by the hip bone position prediction module, wherein the second shoulder height value is larger than the first shoulder height value, and wherein the second hip bone position value is larger than the first hip bone position value and is smaller the third hip bone position value, as recited in claim 2

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Fujii (6,117,094), Tsukada et al (2007/0225624), and Jikaba et al (2002/0082534) disclose massage devices that detect a shoulder position to perform massage, and Taniguchi et al (2009/0005715) discloses a massage chair that controls a massage operation based on a gender and BMI of the user.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOUGLAS YOUNG SUL whose telephone number is (571)270-5260.  The examiner can normally be reached on Monday-Friday 8:30 am-5 pm EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Justine Yu can be reached on 571-272-48354835.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DOUGLAS Y SUL/Examiner, Art Unit 3785                                                                                                                                                                                                        
/COLIN W STUART/Primary Examiner, Art Unit 3785